34 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Richard P. HIGGINS, Debtor.Richard P. HIGGINS, Appellant,v.DELTAM SYSTEM, INC., Appellee.
No. 93-15961.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 9, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Chapter 7 debtor Richard P. Higgins appeals pro se the judgment of the Bankruptcy Appellate Panel ("BAP") affirming the bankruptcy court's decision that Higgins was not entitled to a discharge of Deltam Systems' ("Deltam") debt pursuant 11 U.S.C. Sec. 523(a)(6).  We have jurisdiction under 28 U.S.C. Sec. 158(d).  We affirm for the reasons stated in the BAP's memorandum decision.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3